The Ordinary.
Joseph L. Lewis, late of Hoboken, in this state, recently died in that city, of which he was, and for many years had been, a resident, leaving a very large personal estate, estimated at the value of over $1,000,000. Two caveats have been filed against admitting to probate any paper purporting to be his last will and testament. A paper alleged to be such will, with a codicil thereto, has been presented to the ordinary for probate. 'Inasmuch as a considerable length of time will probably elapse before the question of the validity of that paper, as his will, will be determined, letters of administration are necessary for the protection of the estate during the litigation. A large amount of the estate is in investments which should have immediate attention. If a hond be required in even the amount of the personal estate, it is evident that no proper person can now be found to take the administration.
The orphans’ court act provides (Hev. p. 761, §§ 43, 44,) that upon granting administration pendente Lite, the ordinary shall take of the person to whom such administration shall be committed, a sufficient bond, with two or more able sureties, in such penalty as may be reasonable, regard being had to the value of the estate. Apart from this provision, I would not, of course, be willing to commit the estate to the hands of any person as administrator without adequate security. To overcome the difficulty which this case presents : If the personal estate be brought into this state (it is now in New York) and deposited with the register of this court, I will he satisfied with a bond in the penalty of $100,000, on issuing letters of administration pendente lite. That sum will be sufficient to cover the property which, from time to time, will come to the hands of the administrator.
When the estate shall have been delivered to the register, it will be placed in a safe deposit in this state, there to remain, subject to the order of this court. Thus the *236estate will be completely protected, tbe administration pendente lite being pi’actically conducted, to a very great extent, by tbe court itself..